Citation Nr: 0214390	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  00-16 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1941 to October 
1942 and from February 1945 to March 1946.  He was a prisoner 
of war from May 1942 to October 1942.  The veteran died in 
October 1996.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The RO denied service connection for the cause of the 
veteran's death in a June 1998 rating decision, which became 
final when the appellant did not timely initiate an appeal.  

3.  Evidence received since the June 1998 rating decision is 
new and material within the meaning of VA regulation.  

4.  The veteran died in October 1996.  The death certificate 
lists the cause of death as cardiac arrest due to 
cerebrovascular accident (fourth attack) due to hypertension.  
Congestive heart failure is listed as another significant 
condition contributing to death.  

5.  At the time of his death, the veteran had the following 
service-connected disabilities: residuals of shrapnel wound 
to the left thigh, Muscle Groups XIV and XV, with old healed 
fracture of the distal third of the left femur; and 
malnutrition.  

6.  There is no competent evidence of record of a nexus 
between the cause of the veteran's death and his periods of 
active service or any service-connected disability.    


CONCLUSIONS OF LAW

1.  The June 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).  

3.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  In the April 2000 
rating decision and July 2000 statement of the case, the RO 
provided the appellant with the applicable law and 
regulations and generally gave notice as to the evidence 
needed to substantiate her claim.  In addition, the RO's 
letter of September 2001 specifically advised the appellant 
of the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of the parties to 
secure evidence, and asked her to provide or authorize the 
office to obtain additional evidence of the veteran's medical 
treatment.  Finally, the May 2002 supplemental statement of 
the case includes the applicable regulations as amended to 
reflect VCAA requirements.  Accordingly, the Board is 
satisfied that the RO has afforded the appellant all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to the duty to assist, the RO secured private 
treatment records as authorized by the appellant.  She also 
submitted private records directly to the RO.  There is no 
allegation from the appellant or indication in the claims 
folder of outstanding VA treatment records relevant to the 
claim.  Thus, the Board finds that the RO has obtained all 
relevant evidence and that such evidence is sufficient to 
make a decision on the claim.  Therefore, the duty to assist 
is met.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  As the 
instant claim was received in November 1999, the amended 
regulations are not for application.    

Finally, the appellant has had the opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

New and Material Evidence

The appellant initially submitted a claim for service 
connection for the cause of the veteran's death in August 
1997.  The RO denied the claim in a June 1998 rating 
decision.  The appellant did not initiate an appeal of the 
decision upon notice of the denial.  Therefore, the RO's 
decision of June 1998 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).  The Board 
notes that the RO's April 2000 and May 2002 rating decisions 
found new and material evidence to reopen the claim but 
continued to deny the claim.  As a jurisdictional matter, the 
Board is required to make an initial determination as to 
whether there is new and material evidence prior to 
evaluating the claim on the merits.  See Jackson v. Principi, 
265 F.3d 1366, (Fed. Cir. 2001).  The issue on appeal has 
been phrased to reflect this requirement.   

In any event, the Board agrees that there is new and material 
evidence within the meaning of VA regulation to reopen the 
claim.  38 C.F.R. § 3.156(a).  That is, evidence received 
since the June 1998 rating decision is not cumulative or 
redundant of the private medical evidence and service records 
previously of record and is significant to the adjudication 
of the claim.  Accordingly, the claim is reopened.  
38 U.S.C.A. § 5108.     


Service Connection for Cause of Death

As discussed above, the claim for service connection for the 
cause of the veteran's death is reopened.  The Board must 
therefore proceed to evaluate the merits of the appeal.  The 
Board notes that, because the RO has also considered the 
merits of the claim, there is no prejudice to the appellant 
by the Board's actions at this time.  Bernard, 4 Vet. App. at 
392-94. 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a).  The service-connected disability may 
be either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(specifically addressing claims based on exposure to ionizing 
radiation).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within the 
specified time period from the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); 
see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing 
applicable chronic diseases such as endocarditis and 
cardiovascular-renal disease, including hypertension).  

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing diseases such 
as beriberi, including beriberi heart disease).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b). 
 
Review of the record shows that the veteran died in October 
1996.  The death certificate lists the cause of death as 
cardiac arrest due to cerebrovascular accident (fourth 
attack) due to hypertension.  Congestive heart failure is 
listed as another significant condition contributing to 
death.  

In her November 1999 claim, the appellant alleges that the 
veteran suffered from beriberi, including beriberi heart 
disease, during his internment as a prisoner of war.  In a 
January 2000 statement, she argues that beriberi heart 
disease, which included ischemic heart disease in certain 
circumstances, also includes other types of heart disease and 
complications such as myocardial infarction.  She therefore 
claims that the cause of the veteran's death is related to 
service.  

At the time of his death, the veteran had the following 
service-connected disabilities: residuals of shrapnel wound 
to the left thigh, Muscle Groups XIV and XV, with old healed 
fracture of the distal third of the left femur; and 
malnutrition.  Thus, service connection was not previously 
established for any of the listed causes of death.  

In addition, the Board finds no evidence of hypertension or 
other chronic disease or disease specific to a prisoner of 
war within the presumptive period.  The first diagnosis of 
hypertension is shown in 1986, and the initial diagnosis of 
left ventricular hypertrophy was in 1993, many years after 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  There is no evidence of a diagnosis at any 
time of beriberi or beriberi heart disease.  38 U.S.C.A. § 
1112(b); 38 C.F.R. § 3.307(a)(5).

Finally, the Board finds no competent evidence of record of a 
nexus between the cause of the veteran's death and his 
periods of active service or any service-connected 
disability.  In this regard, the Board initially emphasizes 
that, in a September 1986 rating decision, the RO denied the 
veteran's claim for service connection for disorders 
including hypertensive vascular disease, heart disease, and 
beriberi heart disease.  In a December 1993 rating decision, 
the RO denied service connection for disorders including left 
ventricular hypertrophy.  The RO provided the veteran notice 
of each denial, but he failed to perfect an appeal of either 
decision.  Therefore, each rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.      

On current review of the record, the Board similarly finds no 
basis for establishing service connection.  Service 
connection generally requires competent evidence of a nexus 
between the cause of death and a veteran's period of service 
or any service-connected disability.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
In this case, as noted above, there is no evidence of any 
diagnosis of beriberi or heart disease associated therewith.  
In addition, there is simply no medical opinion that relates 
the veteran's cardiac arrest due to cerebrovascular accident 
due to hypertension to his periods of service or service-
connected disability.  The appellant's contention that the 
veteran suffered from beriberi and beriberi heart disease is 
not competent evidence required to establish service 
connection.  As a lay person, she is not qualified to offer 
an opinion as to any matter that requires medical knowledge 
or expertise, such as a determination as to diagnosis or 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  38 U.S.C.A. § 5107(b).  In the absence of 
competent medical evidence linking the cause of the veteran's 
death to service, service connection may not be established.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  



ORDER

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.  To that extent, the appeal is granted.  

Service connection for the cause of the veteran's death is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

